—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered April 9, 1997, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him, as a second violent felony offender, to a determinate term of 6 years, unanimously affirmed.
The court properly denied defendant’s request for new counsel since he failed to demonstrate good cause for such substitution (see, People v Sides, 75 NY2d 822). The plea minutes fail to substantiate defendant’s claims of coercion or insufficient time to consider the plea and, on the contrary, establish that defendant’s plea was knowing, intelligent and voluntary (see, People v Fiumefreddo, 82 NY2d 536, 543). Concur— Rosenberger, J. P., Ellerin, Tom and Saxe, JJ.